UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7796



ERIC M. EVANS,

                                              Plaintiff - Appellant,

          versus

RON ANGELONE; W. J. TOWNLEY,

                                             Defendants - Appellees,

          and

MS. VASS, Nurse of Facility,

                                                           Defendant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-94-1043)

Submitted:   January 30, 1996             Decided:   February 9, 1996


Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric M. Evans, Appellant Pro Se. Susan Campbell Alexander, Assis-
tant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Evans v. Angelone, No. CA-94-1043 (W.D. Va. Oct. 4, 1995)
and No. CA-94-1043(R) (W.D. Va. Apr. 27, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  3